WiNsnow, C. J.
In this case it is held:
1. Where an employee is wrongfully discharged, having been paid in full up to that time, his remedy is by action for damages for breach of the contract of employment and not by action for wages under the contract. Kennedy v. South Shore L. Co. 102 Wis. 284, 78 N. W. 567; Ornstein v. Yahr & Lange D. Co. 119 Wis. 429, 96 N. W. 826.
2. An employer has the right to give all lawful and reasonable commands deemed by him necessary to the proper management of his business, and the employee’s duty is to obey such commands where there is nothing in the contract of employment to relieve him from such duty.
*1003. Any inexcusable and substantial insubordination on the part of an employee or wilful refusal to obey such commands amounting to insubordination, is good ground for discharge. Thomas v. Beaver Dam M. Co. 157 Wis. 421, 147 N. W. 364; 26 Cyc. 992. Such a case is to be( distinguished from a case where there has been a mere breach of duty, it being in dispute whether wrong was intended or injury inflicted, in which latter case it is a question for the jury whether such breach is good ground for discharge. Schumaker v. Heinemann, 99 Wis. 251, 74 N. W. 785.
4. Where the facts are undisputed as in the present case and it is certain that the disobedience is wilful and contumacious, it may be the duty of the court to determine as matter of law that the commands given were lawful and reasonable and the refusal to obey inexcusable, and if such be the case there is no question for the jury. Thomas v. Beaver Dam M. Co., supra; Jerome v. Queen City C. Co. 163 N. Y. 351, 57 N. E. 485.
5. In the present case it is held as matter of law that there were several lawful and reasonable commands given by the employer which the employee wilfully and inexcusably refused to obey, and among these were the commands (1) to appoint an assistant manager, (2) to have the storekeeper make all purchases, (3) to close the hotel laundry, (4) to discharge the help privately employed, and perhaps others.
6. Under the admitted facts the discharge was lawful, and a verdict for the defendant should have been directed whether the action be regarded as an action for wages on the contract or an action for damages for breach of the contract.
7. The testimony on the subject being all before the court and the issue as to the lawfulness of the discharge having been fully litigated, no new trial is necessary or proper. Einal judgment should now be ordered.
By the Gourt. — Judgment reversed, and action remanded with directions to render judgment for the defendant notwithstanding the verdict.